***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          NICHOLAS ADAMS v. COMMISSIONER
                OF MOTOR VEHICLES
                     (AC 40272)
                       Alvord, Keller and Bishop, Js.

                                  Syllabus

The plaintiff, who had been charged with the crime of operating a motor
   vehicle while under the influence of intoxicating liquor or drugs in
   violation of statute (§ 14-227a), appealed to the trial court from the
   decision by the defendant Commissioner of Motor Vehicles suspending
   his motor vehicle operator’s license for forty-five days, pursuant to
   statute (§ 14-227b [g]), for his refusal to submit to a urine test to deter-
   mine his blood alcohol content. The trial court rendered judgment dis-
   missing the appeal, from which the plaintiff appealed to this court,
   challenging the findings of the hearing officer that there was probable
   cause for his arrest, that he refused to submit to chemical testing or
   analysis and that he had been operating a motor vehicle. Held that the
   judgment of the trial court dismissing the plaintiff’s appeal was affirmed;
   the trial court having thoroughly addressed the arguments raised in this
   appeal, this court adopted the well reasoned and clearly articulated
   decision of the trial court as the opinion of this court.
           Argued January 22—officially released May 22, 2018

                             Procedural History

   Appeal from the decision by the defendant sus-
pending the plaintiff’s motor vehicle operator’s license,
brought to the Superior Court in the judicial district
of New Britain and tried to the court, Huddleston, J.;
judgment dismissing the appeal, from which the plain-
tiff appealed to this court. Affirmed.
   Jonathan Ross Sills, for the appellant (plaintiff).
  Christine Jean-Louis, assistant attorney general,
with whom, on the brief, was George Jepsen, attorney
general, for the appellee (defendant).
                          Opinion

   PER CURIAM. The plaintiff, Nicholas Adams, appeals
from the judgment of the trial court rendered in favor
of the defendant, the Commissioner of Motor Vehicles
(commissioner), dismissing his appeal from the deci-
sion of the commissioner to suspend his motor vehicle
operator’s license, pursuant to General Statutes § 14-
227b,1 for forty-five days and requiring an ignition inter-
lock device in his motor vehicle for one year. On appeal,
the plaintiff claims that the court erred in finding that
(1) he was operating a motor vehicle; (2) he refused
to submit to chemical testing; and (3) the police had
probable cause to arrest him for operating under the
influence in violation of General Statutes § 14-227a.2 We
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On May 14, 2016, the plaintiff was
arrested and charged with operating under the influence
of liquor or drugs in violation of § 14-227a.3 The plaintiff
submitted to a Breathalyzer test, but refused a urine
test. As a result of this refusal, and in accordance with
§ 14-227b, the plaintiff’s motor vehicle operator’s
license was suspended by the Department of Motor
Vehicles (department) for forty-five days, effective June
13, 2016, and he was required to install and maintain
an ignition interlock device in his vehicle for one
year thereafter.
  Subsequently, the plaintiff requested, and was
granted, an administrative hearing to contest the license
suspension. The administrative hearing was held on
June 8, 2016, before a department hearing officer, acting
on behalf of the commissioner. The hearing officer ren-
dered a decision the same day as the hearing, ordering
the suspension of the plaintiff’s motor vehicle opera-
tor’s license or operating privilege for forty-five days
and the installation of an ignition interlock device for
one year thereafter.
   On June 17, 2016, the plaintiff filed an appeal in the
Superior Court pursuant to General Statutes § 4-183,
challenging the findings of the hearing officer that (1)
there was probable cause to arrest him for operating a
motor vehicle while under the influence of intoxicating
liquor or any drug or both; (2) he refused to submit to
a chemical testing or analysis; and (3) he was operating
the motor vehicle. A one day trial took place before
the court on December 1, 2016. On March 7, 2017, the
court dismissed the plaintiff’s appeal and rendered judg-
ment in favor of the commissioner. This appeal
followed.
  Having carefully reviewed the record, the briefs sub-
mitted by the parties, and applicable law, we find no
error in the trial court’s determination. Accordingly, we
adopt the well reasoned and clearly articulated decision
of the trial court, en toto, as the opinion of this court.
See Adams v. Commissioner of Motor Vehicles, Supe-
rior Court, judicial district of New Britain, Docket No.
CV-16-6033742-S (March 7, 2017) (reprinted at 182 Conn.
App. 169); see also Samakaab v. Dept. of Social Ser-
vices, 178 Conn. App. 52, 54, 173 A.3d 1004 (2017).
      The judgment is affirmed.
  1
     General Statutes § 14-227b is commonly referred to as the implied con-
sent statute. Santiago v. Commissioner of Motor Vehicles, 134 Conn. App.
668, 674, 39 A.3d 1224 (2012).
   Section § 14-227b provides in relevant part: ‘‘(a) Any person who operates
a motor vehicle in this state shall be deemed to have given such person’s
consent to a chemical analysis of such person’s blood, breath or urine and,
if such person is a minor, such person’s parent or parents or guardian shall
also be deemed to have given their consent. . . .
   ‘‘(c) If the person arrested refuses to submit to such test or analysis . . .
the police officer, acting on behalf of the Commissioner of Motor Vehicles,
shall immediately revoke and take possession of the motor vehicle operator’s
license . . . . The police officer shall prepare a report of the incident and
shall mail or otherwise transmit in accordance with this subsection the
report and a copy of the results of any chemical test or analysis to the
Department of Motor Vehicles within three business days. . . .
   ‘‘(e) (1) . . . [T]he Commissioner of Motor Vehicles may suspend any
operator’s license or nonresident operating privilege of such person effective
as of a date certain, which date shall be not later than thirty days after the
date such person received notice of such person’s arrest by the police officer.
Any person whose operator’s license or nonresident operating privilege has
been suspended in accordance with this subdivision shall automatically be
entitled to a hearing before the commissioner to be held in accordance with
the provisions of chapter 54 and prior to the effective date of the suspension.
The commissioner shall send a suspension notice to such person informing
such person that such person’s operator’s license or nonresident operating
privilege is suspended as of a date certain and that such person is entitled
to a hearing prior to the effective date of the suspension and may schedule
such hearing by contacting the Department of Motor Vehicles not later than
seven days after the date of mailing of such suspension notice. . . .’’
   2
     General Statutes § 14-227a (a) provides in relevant part: ‘‘No person shall
operate a motor vehicle while under the influence of intoxicating liquor or
any drug or both. A person commits the offense of operating a motor vehicle
while under the influence of intoxicating liquor or any drug or both if such
person operates a motor vehicle (1) while under the influence of intoxicating
liquor or any drug or both, or (2) while such person has an elevated blood
alcohol content. . . .’’
   3
     The plaintiff also was charged with evading responsibility in violation
of General Statutes § 14-224 (a) and (b), and failure to drive right in violation
of General Statutes § 14-230. Those charges are not at issue in this appeal.